Citation Nr: 1500111	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-27 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to December 1987, and died on December [redacted], 2010.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to make reasonable efforts to provide assistance to a claimant.  Daves v. Nicholson, 21 Vet. App. 46 (2007).  This includes obtaining a medical opinion unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Here, the Appellant has argued that the Veteran sustained multiple injuries in an in-service motor vehicle accident.  She asserts that, to alleviate the pain from his injuries, the Veteran began taking several medications, which in turn led to the deterioration of his inner organs.  Specifically, the Appellant contends that the side effects of the Veteran's medications led to his hypertensive cardiovascular disease, which is listed as a cause of death on the Veteran's death certificate.  To date, the claims file does not contain a medical opinion regarding the etiology of the Veteran's hypertensive cardiovascular disease.  In light of the Appellant's statements, the Board finds that a medical opinion is necessary to determine whether the Veteran's cause of death is related to his active duty service, including his in-service accident.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain a VA medical opinion from an appropriate physician regarding the etiology of the Veteran's hypertensive cardiovascular disease.  The claims file must be made available to and reviewed by the examiner.  After reviewing the claims file the examiner should opine whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertensive cardiovascular disease was caused by or is related to his active duty service, including his in-service accident.  The examiner should address the appellant's theory that injuries in service caused the Veteran to use medications which led to his hypertensive cardiovascular disease, which is listed as a cause of death on the Veteran's death certificate.  

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or
by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




